Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 7 ,9, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner cannot without hindsight add certain added features without altering the layout and mechanical order of operations of the prior art, “an insulating sleeve with a copper screw to trigger the travel switch”, would be added only through hindsight reasoning. As well with claim 12 adding, “two guide ribs’” for the core spacer mechanism would only be added with hindsight reasoning. Same with claims 15 and 16, adding in “end caps” and a “second housing” that conforms to the required design in the claims would only be through hindsight reasoning. 



Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-11, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert US pat No 4714119.
In regards to claim 1, Herbert discloses: a base body (4) and a core switch mechanism (Fig 4-Fig 6) provided on the base body (Core switch being interpreted as the whole core transfer apparatus in the invention, with the base body being the general downhole tool) the base body being provided with a core channel (76) in communication with a core barrel (26), (Fig 7-10 demonstrate the sequence of operation) wherein the core switch mechanism comprises a detection portion, (col 1 64-66) (col 4 line 17-19) a connecting rod assembly (21 A&B) and a travel switch (32) which are sequentially arranged and connected along a length direction of the coring instrument; (fig 7-10) (col 3 line 59-65) the detection portion is rotatably installed on the base body and one end thereof is extended into the core channel, (fig 7-10) so that a core passing through the core channel pushes the detection portion to rotate, (fig 7-10) (col 4 line 24-27) and the connecting rod assembly is capable of being pulled by the rotating detection portion to trigger the travel switch (32) to operate. (col 2 59-65)

In regards to claim 2, Herbert discloses: wherein an elastic member (56) is provided at one end of the connecting rod assembly (21 A & B connected at 28 together) connected with the travel switch (16) and configured to reset the connecting rod assembly after the core passes through the core channel (76), so as to trigger the travel switch. (32) (col 2 line 65-67) 

In regards to claim 3, Herbert discloses: comprising a spacer insertion mechanism (col 4 line 49-66) fixed on the base body, (4) wherein the spacer insertion mechanism comprises a slider (65) and a cylinder body, (66) (col 4 line 56-60) an output end of the cylinder body is connected with the slider, (65) and the slider (65) is slidably connected with the base body to push a spacer (62) to the core channel. (65) (Fig 7-10) (col 4 56-66)

In regards to claim 4, Herbert discloses: wherein the core switch mechanism further comprises a first housing connected with the base body, (col 2 line 50-54) the connecting rod assembly comprises a connecting rod (21 A&B) and a pull rod (52), two ends of the connecting rod are respectively hinged with the detection portion and the pull rod, (Fig 7-10) one end of the pull rod away from the connecting rod extends into the first housing, (fig 7-10) and the travel switch (32 enabling the switch from horizontal to vertical) is provided in the first housing at one end away from the pull rod. (52) (Fig 7-10)

In regards to claim 5, Herbert discloses: wherein the first housing (4) is connected with the base body (30) through a first guide post, (Fig 7-10 element 34) and the pull rod (52) is hinged (48) with the connecting rod (21 A&B) through a connector (50) provided at one end of the pull rod (52), and the connector is slidably connected with the first guide post for guiding the pull rod. (Fig 7-10)

In regards to claim 6, Herbert discloses: wherein the other end of the pull rod (52) is provided with a guide base (50) which is configured to slide in the first housing, (fig 7-10) the elastic member is a spring (56) provided in the first housing, and the spring is sleeved on the pull rod. (Fig 3A).

In regards to claim 8, Herbert discloses: wherein the first housing comprises a first end cap, (81 top of the tool) a first shell (4 the tool outer body) and a lower joint (attachment at 77) which are sequentially connected, (fig 1) the first end cap is provided with the first guide post extending to the base body, (fig 3B) (col 4 line 39-41) a first seal (fig 3b caps and seals above 52, below 49) corresponding to the first end cap (81 top of the tool body) is sleeved on a portion of the pull rod in the first housing, (fig 7, caps at the push rods) and the elastic member (56) is provided between the first seal and the guide base. (Fig 1)

In regards to claim 10, Herbert discloses: wherein the base body is provided with an installation cavity in communication with the core channel, (fig 1, 7-9) and the detection portion is installed in the installation cavity through a first rotating shaft. (fig 7-9) (col 3 line 14-20)

In regards to claim 11, Herbert discloses: wherein the spacer insertion mechanism comprises a rotating arm, (65) the cylinder body is fixed to the base body, (66 spacer holder tube) and an output end of the cylinder body is connected with the slider through the rotating arm to drive the slider to slide. (Fig 7-8) (col 4 line 49-56)

In regards to claim 13, Herbert discloses: wherein the spacer insertion mechanism comprises a second housing (77) fixed to the base body through a bracket (fig 2 shows the key bracket attaching the spacer tube to the drilling section Fig 1 shows 4 pins attaching 77 to the body), the rotating arm is rotatably installed on the bracket and respectively hinged with the slider and the output end of the cylinder body, (Fig 7-8) (col 4 line 49-56) and the cylinder body is provided in the second housing and the output end of the cylinder body extends out of the second housing. (Fig 10 element 66)

	In regards to claim 14, Herbert discloses: wherein the slider spans across the base body, (Fig 7-8) (col 4 line 49-56) two rotating arms (element 60 and 65) are respectively provided at two sides of the base body, (Fig 7-8) (col 4 line 49-56) and each rotating arm and the slider (65) are respectively provided with a first elongated hole (36) and a second rotating shaft (element 22 pulling the rotating arms 60 & 65 connected at the end of 60) for a hinged connection. (Fig 7-8) (col 4 line 49-56)

In regards to claim 18, Herbert discloses: wherein the core detection device comprises a core pushing rod, (70) a displacement detector (73 (pathway of the displaced fluid from 18)) and a controller (2), (col 5 line 43-47) (col 6 line 1-10) the controller is electrically connected with the displacement detector and the travel switch respectively, (col 6 line 1-10 when the desired depth is reached, a signal from the surface enables the process to drill a core, switching the drill bit from vertical to horizontal and acquiring the core sample) the displacement detector (fig 11 showing the displacement path of the fluid from the compression of 16) is provided on the core pushing rod (fig 11 element 70), (col 6 line 10-19 73 is the pathway the fluid flows through) and the controller is configured to calculate a core length (core length is calculated by length of the barrel, 26, col 3 line 11-14) according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch. (col 6 line 10-19)

In regards to claim 19, Herbert discloses: wherein the core detection device comprises a core pushing rod, (70) a displacement detector (73) and a controller, (2) the controller is electrically connected (via wireline col 6 line 1-3) with the displacement detector and the travel switch respectively, (Fig 11) the displacement detector (73) is provided on the core pushing rod (Fig 11 element 70), and the controller is configured to calculate a core length (core length is calculated by length of the barrel, 26, col 3 line 11-14) according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch. (Fig 11 col 5 52-57 col 5 line 16-24)

In regards to claim 20, Herbert discloses: wherein the core detection device comprises a core pushing rod, (70) a displacement detector and a controller, (2) (Fig 11) the controller is electrically connected (via wireline) with the displacement detector (piston, element 16 displaces fluid and sends it through pipelines 19 and 17 to operate the system)  and the travel switch respectively, (Col 6 line 1-7) (fig 11 shows the operation of the system via hydraulic lines to switch the core from vertical and engage the well bore horizontally and switch it back to vertical for storage) the displacement detector (73) is provided on the core pushing rod (70) (col 6 line 14-29), and the controller (2) is configured to calculate a core length (core length is calculated by length of the barrel, 26, col 3 line 11-14) according to a displacement data of the core pushing rod obtained by the displacement detector during operation of the travel switch. (Fig. 11 col 5 52-57 col 5 line 16-24)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672